Citation Nr: 0728618	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-32 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to restoration of a 50 percent rating for 
osteoarthritis of the left knee with limited range of motion, 
currently rated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1989.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Inadequate statement of the case (SOC)

In a September 2002 rating decision, the RO granted the 
veteran service connection for osteoarthritis of the left 
knee with limited range of motion (left knee disability), 
evaluated at 50 percent disabling, effective from March 9, 
2001.  

In December 2003, the veteran filed a new claim for an 
increased rating for his left knee disability.  However, in a 
May 2004 rating action, the RO proposed to reduce the 
schedular rating for the left knee disability to 10 percent.  
This proposed action followed a VA examination that was 
conducted in April 2004.  By a rating decision in August 
2004, the RO reduced the rating for the veteran's left knee 
disability from 50 percent to 10 percent disabling, effective 
from December 1, 2004.  The RO confirmed and continued the 
rating reduction to 10 percent in a November 2004 rating 
decision.  In April 2005, the veteran submitted a VA Form 9, 
in which he contested the propriety of the rating reduction, 
and which the RO accepted as a valid and timely a Notice of 
Disagreement (NOD).  Given that the veteran is challenging 
the rating reduction, as well as seeking an increased rating 
for his service-connected left knee disability, the Board 
construes the issue on appeal as now set forth on the title 
page because it most accurately represents the contentions 
advanced by the veteran.

The veteran was initially notified of the RO's proposed 
reduction in a rating decision dated in May 2004.  The Board 
observes that this rating decision and its accompanying 
letter complied with the provisions of 38 C.F.R. § 3.105(e) 
(2006), which require notification of the proposed reduction 
in evaluation, a statement of the material facts and reasons 
for such reduction, and an opportunity to submit evidence 
within 60 days to show that compensation payments should be 
continued at their present level.  Thus, the RO has complied 
with the procedural due process requirements provided for in 
38 C.F.R. § 3.105(e).  As the reduction occurred within less 
than five years from the award of the 50 percent schedular 
rating, this matter is not governed by the provisions of 38 
C.F.R. § 3.344 regarding stabilization of ratings.  See 38 
C.F.R. § 3.344(c) (2006).  Nevertheless, the United States 
Court of Appeals for Veterans Claims (Court) noted in the 
Brown v. Brown decision that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
Brown v. Brown, 5 Vet. App. 413, 420-421 (1993). 

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Brown, 5 Vet. App. at 420-21; see 38 
C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the veteran's favor 
unless VA concludes that a fair preponderance of evidence 
weighs against the claim.  Brown, 5 Vet. App. at 421.

Notably, however, a review of the August 2005 SOC does not 
reflect that the RO addressed the issue concerning a claim 
for restoration along with consideration of the applicable 
regulations cited by the Court in Brown.  The SOC discusses 
the case in terms of an increased rating claim only.  Under 
these particular circumstances, the Board determines that 
basic due process of law requires that the case again be 
reviewed by the RO under applicable laws and regulations, and 
that the veteran be fully informed of the RO's analysis in an 
adequate supplemental statement of the case (SSOC).

VA examination 

The record reflects that the last VA examination was 
conducted in April 2004.  VA medical records dated since the 
examination show that the veteran has continued to receive 
treatment for complaints of left knee pain.  As such, the 
Board feels that the veteran should be afforded another VA 
examination to ascertain the current severity of the left 
knee disability.  See, e.g., Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the Court determined the Board should have 
ordered contemporaneous examination of the veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-
connected left knee disability.  His 
claims folder should be available to 
and reviewed in conjunction with the 
examination.  All indicated tests, 
studies and X-rays should be performed.  
The report should set forth all 
objective findings regarding the left 
knee, including complete range of 
motion measurements.  The examiner must 
indicate whether there is any recurrent 
subluxation or lateral instability in 
the knee.  If there is subluxation 
and/or lateral instability, the 
examiner should characterize its 
degree.  In this regard, the terms 
"severe," "moderate," and "slight" are 
the preferred adjectives.  The examiner 
must comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the knee.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  A 
complete rationale for any opinion 
expressed should be provided.

2.  After completion of the above, the 
RO should review the record and 
determine whether restoration of the 50 
percent schedular rating for left knee 
disability is warranted.  If the 
decision remains adverse to the 
veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case that addresses 
the restoration issue, including 
whether an increased rating is 
warranted, to include citation to and 
discussion of laws and regulations 
pertaining to reductions of ratings.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, after all appropriate due 
process considerations have been 
satisfied.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



